Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED APRIL 10, 2009 TO THE INSTITUTIONAL CLASS PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. RISK/RETURN SUMMARY M ID C AP V ALUE F UND III In the Annual Fund Operating Expenses Table, replace footnote 1 with the following: (1) Principal has voluntarily agreed to limit the Fund's expenses attributable to Institutional Class shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.70%. The expense limit may be terminated at anytime. S MALL C AP B LEND F UND In the Annual Fund Operating Expenses Table, replace footnote 2 with the following: (2) Principal has voluntarily agreed to limit the Fund's expenses attributable to Institutional Class shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.80%. The expense limit may be terminated at anytime. S MALL C AP G ROWTH F UND In the Annual Fund Operating Expenses Table, replace footnote 2 with the following: (2) Principal has voluntarily agreed to limit the Fund's expenses attributable to Institutional Class shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.80%. The expense limit may be terminated at anytime. S MALL C AP V ALUE F UND II In the Annual Fund Operating Expenses Table, replace footnote 3 with the following: (3) Principal has voluntarily agreed to limit the Fund's expenses attributable to Institutional Class shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.05%. The expense limit may be terminated at anytime.
